Staley, Jr., J.
(dissenting). The majority opinion holds that the inmate’s escape was due to the negligence of the State, and that such negligence was the proximate cause of claimant’s decedent’s death. Assuming that the ‘State was negligent in failing to provide sufficient attendants to supervise the closed ward where the escapee was confined, and that such negligence made it possible for him to escape, I am unable to agree with the determination that such negligence was a proximate cause *271of decedent’s death, so as to impose liability on the State for such death.
Proper was transferred to Hudson River State Hospital on April 17,1962, and was assigned to an open ward. His behavior was characterized as normal until June 26,1962 when he became drunk and assaulted another patient after which he was placed in a closed ward. He escaped from the closed ward on July 6, 1962 at about 7:15 p.m., after he and another patient overpowered the sole guard assigned to the closed ward where they were confined, and taking keys from the guard they used them to escape. Proper traveled four and one-half miles to the Town of Poughkeepsie where he stole an automobile about 11:00 p.m. While driving the stolen automobile, it was spotted by a State trooper as an automobile which had been reported stolen, and he thereupon commenced a chase to apprehend Proper, which resulted in the collision of the pursued vehicle and decedent’s automobile at about 11:30 p.m., resulting in the death of claimant’s husband.
The sequence of events from the time of the escape to the time of the collision with the intervening acts and passage of time, in my opinion, precludes a finding that the alleged negligence permitting the escape was a proximate cause of the fatal accident.
“ If the act of a party sought to be charged is in clear sequence with the result, and it could have been reasonably anticipated that the consequences complained of would follow the alleged wrongful act, the act is a proximate cause of the result. There is no liability unless the accident was the natural and probable consequence of the defendant’s negligent act or omission.” (41 N. Y. Jur., Negligence, § 31; see, also, Saugerties Bank v. Delaware & Hudson Co., 236 N. Y. 425; Bolsenbroeck v. Tully & DiNapoli, 12 A D 2d 376, affd. 10 N Y 2d 960; Hoggard v. Otis Elevator Co., 52 Misc 2d 704, affd. 28 A D 2d 1207.)
The automobile collision resulting in the death of claimant’s husband was not reasonably foreseeable at the time of Proper’s escape and defendant should not be charged with the duty of anticipating the events that led up to the accident. “ The risk reasonably to be perceived defines the duty to be obeyed ”. (Palsgraf v. Long Is. R. R. Co., 248 N. Y. 339, 344; cf. Wasserstein v. State of New York, 32 A D 2d 119.)
There was no reason for the State to have foreseen that Proper’s liberty after his escape would lead to the theft of an automobile, driving it in a reckless manner to prevent apprehension by police, and the resultant fatal collision. The State should not be held liable under the facts in this case for the *272remote negligent acts of the inmate, Proper, after his escape. (Williams v. State of New York, 308 N. Y. 548; Excelsior Ins. Co. of N. Y. v. State of New York, 296 N. Y. 40.)
The judgment appealed from should be affirmed.
Reynolds, J. P., Cooke and 'Sweeney, JJ., concur with Greenblott, J.; Staley, Jr., J., dissents and votes to affirm, in an opinion.
Judgment reversed, on the law and the facts, with costs, and a new trial ordered, limited to the issue of damages.